Citation Nr: 1825299	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for rectal bleeding/anal fissure, to include as secondary to service-connected functional gastrointestinal disorder diagnosed as irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Since the issuance of the statement of the case, additional evidence (VA medical records) was received.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's anal fissure is due to service-connected gastrointestinal disorder.


CONCLUSION OF LAW

The criteria for service connection for anal fissure, as secondary to service-connected gastrointestinal disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

In a November 2014 substantive appeal, the Veteran contends that the medical evidence of record shows that his anal fissure is secondary to his service-connected gastrointestinal condition.  The Board notes that in an October 2014 rating decision, the RO granted service connection for functional gastrointestinal disorder diagnosed as IBS.

The record includes an April 2013 disability benefits questionnaire showing that the Veteran's GI (gastrointestinal) diagnoses include GI bleed.  The Veteran was afforded a VA examination in October 2014, and the VA examiner reported diagnoses of IBS, GI bleed, and rectal fissure status post sphincterotomy in 2008.  A March 2008 operative report from a private facility shows that the Veteran underwent a distal, lateral internal anal sphincterotomy for chronic anal fissure.  Thus, the Veteran has the claimed current disability.

As the Veteran specifically contends, the October 2014 examiner provided an opinion that links such condition to the Veteran's already service-connected GI disability.  The examiner noted that the Veteran's IBS is a presumed Gulf War illness and that he "does manifest with constipation, which is known to cause anal fissure."  The examiner further explained that straining during bowel movements and passing hard stools increase the risk of tearing and concluded that, therefore, it is at least as likely as not that the Veteran's anal fissure was due to or caused by his IBS.  While the examiner also explained that the cause and source of the Veteran's GI bleed is unknown, there is no medical nexus opinion of record specifically contradicting the positive nexus opinion with regard to the Veteran's anal fissure being secondary to his service-connected GI disorder.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that his anal fissure was caused by the service-connected GI disorder, and accordingly, service connection for anal fissure is warranted on a secondary basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for anal fissure, as secondary to service-connected gastrointestinal disorder, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


